Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Also, it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2012/0097667) in view of Nordh et al (US 2012/0152938) or EP 3 Figure 6A of EP 0632678A1) is located proximate a floor of the cavity.  With regard to claim 3, the second port (130, Figure 1 of Niklasson and I2 Figure 6A of EP 0632678A1) is further from the floor than the first port.  With regard to claim 8, Niklasson and Nordh discloses a controller (150 of Niklasson and 170 of Nordh) and in communication with the electromagnetic energy source (120 of Niklasson and .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2012/0097667) in view of Nordh et al (US 2012/0152938) or EP 0632678A1 cited by applicant, and further in view of  Peleg (US 4,940,867).  Niklasson/Nordh (or EP 0632678A1) discloses substantially all features of the claimed invention except a cooking structure comprising a material configured to generate heat energy in response to the radiation.  Peleg discloses a cooking structure (20, Figure 1) comprising a material configured to generate heat energy in response to the radiation (col. 3, lines 2-24).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Niklasson/Nordh (or EP 0632678A1) a cooking structure comprising a material configured to generate heat energy in response to the radiation as taught by Peleg in order to provide heat energy to heat the object.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2012/0097667) in view of Nordh et al (US 2012/0152938) or EP 0632678A1 cited by applicant, and further in view of  Mihara et al (US 2010/0176123).  Niklasson/Nordh (or EP 0632678A1) discloses substantially all features of the claimed invention except the electromagnetic energy source corresponds to an amplifier.  Mihara discloses an electromagnetic energy source (7) corresponds to an amplifier (11-12, par. 0083).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Niklasson/Nordh (or EP 0632678A1) the .
Claims 1-4, 7-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2012/0152938) in view of Mihara et al (US 2010/0176123).  With regard to claims 1, 10 and 17, Nordh discloses a heating cavity (130); at least one electromagnetic energy source (110) configured to generate radiation in communication with the heating cavity (130) via a supply cavity (120); at least one septum (180, 185) disposed along the supply cavity (120), wherein the septum (180, 185) is configured to adjust a proportion of the radiation emitted from each of the supply ports into the heating cavity; at least one actuator (172) configured to adjust a position of the at least one septum (180, 185) to control the proportion of the radiation emitted from the first port and the second port; and a controller (170) in communication with the actuator (172) and the at least one electromagnetic energy source (110), wherein the controller (170) is configured to: control the emission of the radiation from the at least one electromagnetic energy source (110); and control the position of the actuator (172) thereby adjusting a proportion of the radiation emitted from the port.  However does not disclose a plurality of supply ports configured to emit the radiation into a first region and a second region of the heating cavity from the supply cavity. Mihara discloses a plurality of supply ports (24a-24d, Figure 22) configured to emit the radiation into a first region and a second region of the heating cavity from the supply cavity (21a-21d).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nordh a plurality of supply ports configured .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2012/0152938) in view of Mihara et al (US 2010/0176123), and further in view of  Peleg (US 4,940,867).  Nordh/Mihara discloses substantially all features of the claimed invention except a cooking structure comprising a material configured to generate heat energy in response to the radiation.  Peleg discloses a cooking structure (20, Figure 1) comprising a material configured to generate heat energy in response to the radiation (col. 3, lines 2-24).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nordh/Mihara a cooking structure .
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2012/0152938) in view of Mihara et al (US 2010/0176123), and further in view of EP 0632678A1.  Nordh/Mihara discloses substantially all features of the claimed invention except the plurality of ports comprises to a first port and a second port configured to emit the radiation from the first supply cavity into the heating cavity.  EP 0632678A1 discloses plurality of ports (I1, I2, .., In. Figure 7B) comprises to a first port (I1) and a second port (I2) configured to emit the radiation from the first supply cavity (1st C, Figure below) into the heating cavity.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nordh/Mihara except the plurality of ports comprises to a first port and a second port configured to emit the radiation from the first supply cavity into the heating cavity as taught by EP 0632678A1 in order to distribute microwave energy evenly in different regions in the heating chamber.

    PNG
    media_image1.png
    240
    712
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 2, 2021